Citation Nr: 0948650	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  00-12 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether a January 28, 1976, RO letter, denying service 
connection for bronchial asthma, may be reversed or amended 
on the basis of clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1971 to December 
1972.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that denied an 
effective date earlier than August 1, 1990, for service 
connection for bronchial asthma.  In July 2001, the Board 
remanded the case to the RO for additional action.

A January 2003 RO rating decision determined there was no 
clear and unmistakable error in the January 28, 1976, RO 
letter, denying service connection for bronchial asthma.  The 
Veteran was notified of this determination and appealed.

In June 2003, the Board determined that the criteria for 
granting service connection for bronchial asthma as of May 
17, 1988, were met, and that the claim that the January 28, 
1976, RO letter contained clear and unmistakable error in 
denying service connection for bronchial asthma lacked legal 
merit.  

The Veteran appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an October 2006 memorandum decision, the Court vacated the 
Board's June 2003 decision to the extent that it found that 
the January 1976 RO decision could not be challenged on the 
basis of clear and unmistakable error because it was 
impossible to determine exactly what was of record in January 
1976 because the claims folder had been rebuilt.  That matter 
was remanded for readjudication consistent with the October 
2006 order.

In May 2008, the Board again determined that the claim that 
the January 28, 1976, RO letter contained clear and 
unmistakable error in denying service connection for 
bronchial asthma lacked legal merit.  The Veteran appealed 
the Board's decision to the Court, which in a May 2009 order, 
granted the parties' May 2009 joint motion for remand, 
vacating the Board's May 2008 decision and remanding the case 
for compliance with the terms of the joint motion.  


FINDINGS OF FACT

1.  A January 1976 RO rating decision denied service 
connection for bronchial asthma; the Veteran did not file a 
timely notice of disagreement.

2.  The January 1976 RO rating decision denying service 
connection for bronchial asthma was consistent with and 
reasonably supported by the evidence then of record, and the 
existing legal authority, and it did not contain undebatable 
error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The January 1976 RO rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  The January 1976 RO rating decision denying service 
connection for bronchial asthma was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
issue of clear and unmistakable error.  The Court has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does 
not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. 
App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  The general underpinning for the holding that the 
VCAA does not apply to CUE claims is that regulations and 
numerous legal precedents establish that a review for CUE is 
only upon the evidence of record at the time the decision was 
entered (with exceptions not applicable in this matter).  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 
240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C.A. § 5109A that RO CUE must be 
based upon the evidence of record at the time of the 
decision); Disabled Am. Veterans v. Gober, 234 F. 3d 682 
(Fed. Cir. 2000) (upholding Board CUE regulations to this 
effect).

The records shows that the Veteran's original claims file is 
missing and that his file was rebuilt around 1992.  A RO 
letter dated in September 1988 reveals that the Veteran was 
notified in a RO letter dated on January 28, 1976, that 
service connection was denied for bronchial asthma and that 
he had not submitted a timely appeal with that decision.  In 
an October 1998 Board decision, it was determined that the 
Veteran had been previously notified of the denial of service 
connection for bronchial asthma in the January 28, 1976, RO 
letter, that he had not appealed that determination, and that 
the determination was final.  38 U.S.C.A. § 7105(c).  The 
Veteran contends that the RO's January 1976 RO rating 
decision denying service connection for bronchial asthma 
involved clear and unmistakable error.  The Veteran argues 
that the RO in January 1976 failed to consider evidence that 
the Veteran contends establishes that he suffered from asthma 
in April 1971 while in service.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of the assignment of disability ratings, will be 
accepted as correct in the absence of clear and unmistakable 
error.  In order for a claim of CUE to be valid, there must 
have been an error in the prior adjudication of the claim; 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, 
the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made, and a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Id.  Simply to 
claim CUE on the basis that the previous adjudication 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE, nor can broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non-
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40. 43 (1993).

For a finding of CUE, the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  For the 
result of the Veteran's claim to have been manifestly changed 
by the RO consideration of this claim, it must have been 
absolutely clear at that time that a different result would 
have ensued.  Otherwise, the error complained of cannot be 
deemed clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993).

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, 
the rating decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination: (1) 
[E]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made"; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel, 6 Vet. App. 
at 245, quoting Russell, 3 Vet. App. at 313-14.

As a threshold matter, the Board finds that the arguments 
advanced by the Veteran allege clear and unmistakable error 
with the requisite specificity.  See Simmons v. Principi, 17 
Vet. App. 104 (2003).  The Board will therefore adjudicate 
the merits of his claims.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The claims folder discloses that at the time of the RO's 
January 1976 RO rating decision the pertinent evidence 
available regarding the Veteran's bronchial asthma was 
composed of the Veteran's service treatment records, VA in 
patient treatment records dated June 1974 to August 1974, VA 
treatment records dated in 1975, a VA medical certificate 
dated in November 1975, a medical certificate from Dr. G.Van 
Buskirk dated in March 1975, a treatment note from Dr. J.M. 
dated in May 1975, records regarding an application for 
Social Security Administration Disability Insurance benefits 
dated in 1975, and treatment notes from Chambersburg Hospital 
dated from February 1973 to July 1975.  The Board notes that 
the medical certificate from Dr. G.Van Buskirk shows that the 
physician diagnosed the Veteran with moderately severe 
bronchial asthma.  The service treatment records revealed 
that the Veteran was treated for an upper respiratory 
infection in February 1971 that subsequently resolved.  Upon 
examination at separation from service in November 1972, the 
Veteran was not noted to have any pulmonary conditions.

The September 1988 RO letter indicates that the Veteran's 
claim of entitlement to service connection for bronchial 
asthma was denied in January 1976 due to a lack of evidence 
associating the Veteran's condition with the Veteran's active 
service and, therefore, denied entitlement to service 
connection.

The Board concludes that the correct facts, as known at the 
time, were before VA adjudicators at the time of the January 
1976 rating decision and that the statutory and regulatory 
provisions extant at the time were correctly applied, based 
upon the RO's decision that there was no evidence associating 
the Veteran's bronchial asthma to the Veteran's active 
service.  The evidence in existence prior to January 1976 and 
potentially of record revealed that the Veteran was diagnosed 
with and treated for an upper respiratory infection while in 
service that resolved and that the Veteran was not noted to 
have any pulmonary conditions upon separation from service.  
The first indication of treatment for any pulmonary condition 
after separation from service is dated in October 1974.  The 
Board notes that subsequent medical treatment records and 
physicians notes, dated after January 1976 and not in 
existence at the time of the January 1976 RO rating decision, 
reveal that the Veteran was first diagnosed with asthma in 
1973, that the Veteran's reported symptoms after service were 
consistent with asthma, and that the Veteran's bronchial 
asthma is related to the Veteran's active service.  However, 
the Board notes that these records are not for consideration 
as a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.

In any event, the Board notes that at the time of the January 
1976 RO rating decision, the RO was not precluded from 
relying upon its own medical judgment to support its 
conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
(holding that the Board cannot substitute its own medical 
judgment for that of medical professionals).  Although the 
Board acknowledges that the claims folder does not contain a 
copy of the January 1976 RO rating decision, the Board notes 
that it was general practice that one of the signatories of 
an RO rating decision was a physician or medical member.  As 
there is no evidence in this case to rebut this presumption 
of regularity, the Board presumes that the January 1976 RO 
rating decision was signed by a physician or medical member.  
Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the 
"presumption of regularity" applies to the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, it must be presumed that they have properly 
discharged their official duties); see also Mindenhall v. 
Brown, 7 Vet. App. 271 (1994). 

As such, based upon the presumption of regularity, a 
physician or medical member participated in the January 1976 
RO rating decision and was a signatory to the determination.  
The physician's signature signified agreement with the 
conclusions that the evidence, considered with the 
application of generally accepted medical principles, did not 
demonstrate that the Veteran's bronchial asthma was related 
to the Veteran's active service.  See Bowyer v. Brown, 7 Vet. 
App. 549, 552-53 (1995).  As the January 1976 RO rating 
decision apparently relied on the medical judgment provided 
by the medical member of the panel deciding the appeal, it 
cannot be said that service connection was undebatably 
warranted.

In light of the foregoing, the Board finds that the Veteran 
has not shown that the correct facts, as they were known at 
the time, were not before the RO on January 28, 1976, and has 
not shown that, but for incorrect application of statutory or 
regulatory provisions, the outcome of the claim would have 
been manifestly different.  As such, the Board concludes that 
there was no CUE in the January 28, 1976, RO decision denying 
entitlement to service connection for bronchial asthma.


ORDER

The claim to reverse or revise the January 1976 RO rating 
decision is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


